DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election without traverse of Species A - temperature in the reply filed on May 27, 2022 is acknowledged.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 1) physical quantity measurement units, 2) an ascertainment unit and 3) an alarm unit in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	The corresponding structure in the specification for 1) physical measurement units is found at paragraphs [0050] and [0057] (temperature sensors). However, no corresponding structure determined for 2) ascertainment unit and 3) alarm unit as recited in Claim 1.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As to Claim 1, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites the limitations 1) ascertainment unit and 2) alarm unit which invokes 112 (f) with the term “unit” as a generic placeholder for the term “means” (see 112(f) explanation above) but fails to disclose the corresponding structure, material , or acts for performing the entire claimed function and to clearly link the structure, material , or acts to the function.
	The specification indicates: 1) the ascertainment unit includes a comparative relationship calculation unit and a determination unit (paragraph [0036]). The comparative relationship calculation unit is defined as far as what the “comparative relationship” represents, but fails to disclose the structure of the unit (paragraph [0037]).The other aspect of the ascertainment unit – the “determination unit” – is described as comparing the data of the comparative relationship calculation unit with data of a preset reference comparative relationship, which outputs a signal indicating deviation to an alarm unit, but this also fails to disclose the structure of the unit (paragraph [0039]). 
The specification indicates: 2)  the alarm unit is described as receiving a signal output from the ascertainment unit together with abnormal part information, which then issues an alarm (paragraph [0046]), however, this description fails to disclose a structure of the  alarm unit. All claims depending therefrom are rejected.
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (US 2017/0274572) in view of Takanohashi (JPH11198207A) from IDS dated July 15, 2021. 
Regarding Claim 1, Maruyama discloses a  management system (Fig. 4 paragraph [0036] data management unit – 150; system program of a data management function – 20)  for an  injection molding machine (Fig.3 paragraph [0036] abnormality detection device – 1 for injection molding machine), the management system including an injection molding machine (Fig. 3 paragraph [0025] injection molding machine)  and a management unit for managing the injection molding machine (Fig. 3 paragraphs [0026] [0029] abnormality detection device – 1; CNC CPU – 20 ...automatic operation program for controlling the whole of an injection molding machine...), wherein
 the management unit comprises:
 a plurality of physical quantity measurement units configured to be provided at a plurality of movable parts included in the injection molding machine (Fig. 3 paragraph [0032] abnormality detection device – 1 stores reference physical quantities ...in detection of abnormality occurring in a movable part of an injection molding machine...);
 an ascertainment unit configured to calculate, based on a plurality of physical quantity data respectively measured by the plurality of physical quantity measurement units (Fig. 3, 4 paragraph [0040] physical quantities detected from the start of the operation of the movable part to the maximum storage time (maximum number of sampling points)), a comparative relationship representing a relational state of the plurality of physical quantity data between the plurality of the movable parts, and to ascertain whether the comparative relationship deviates from a preset reference comparative relationship (abs, ...the servo CPU outputs an instruction for stopping or decelerating the movable part in response to a first physical quantity deviation, which is a deviation between a reference physical quantity read from the first storage unit and a current physical quantity, or a second physical quantity deviation, which is a deviation between a reference physical quantity read from the second storage unit and a current physical quantity, exceeds a threshold value...).
 However, there is no disclosure of an alarm in Maruyama.
Takanohashi teaches a monitoring apparatus for an injection molding machine for monitoring temperature at critical shafts and joints for optimum oiling (abs). An alarm unit  is configured to issue an alarm when the ascertainment unit ascertains that the comparative relationship deviates from the reference comparative relationship; Sensors detect the temperature of critical point and when it exceeds a set value, a warning message is displayed (paragraph [0034] abs – alarm notice). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maruyama with Takanohashi such that a management system for injection molding with a management unit having an ascertainment unit calculating a comparative relationship between physical quantity data between movable parts to determine whether there is a deviation from a preset reference, taught by Maruyama
would also add an alarm unit issuing an alarm when the ascertainment ascertains a deviation from the reference comparative relationship because this would prompt an operator to correct the deviation, as in Takanohashi, in this case temperature is the physical quantity measured (paragraph [0005]).

Regarding Claim 2, the combination of Maruyama and Takanohashi disclose all the limitations of Claim 1 and Takanohashi further discloses that the plurality of physical quantity data is at least one of temperature data (abs, paragraph [0025] temperature sensors 91-94 thermocouples).


Regarding Claim 3, the combination of Maruyama and Takanohashi disclose all the limitations of Claim 1 and Takanohashi further discloses the ascertaining of a  comparative relationship which deviates from the reference comparative relationship, the ascertainment unit identifies an abnormal movable part among the plurality of movable parts, and the alarm unit alerts an operator to the abnormal movable part of the injection molding machine, based on information about the abnormal movable part identified by the ascertainment unit (Fig. 1 paragraph [0027]  when the set temperatures T1 and T2 are compared with each other – a warning message such as “ball screw grease out“ is displayed...).

Regarding Claim 4, the combination of Maruyama and Takanohashi disclose all the limitations of Claim 1 and Maruyama further discloses that the injection molding machine has at least a mold unit, a mold clamping mechanism unit and an injection mechanism unit (abs, paragraph [0002]), and 
the plurality of physical quantity measurement units are provided at a plurality of movable parts included in at least one of the mold unit, the mold clamping mechanism unit or the injection mechanism unit (Fig. 1 paragraph [0023]...deviation which is calculated based on a current physical quantity detected from the movable part...).

Claim(s) 5-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (US 2017/0028593) in view of Maruyama (US 2017/0274572) hereinafter referred to as  Maruyama '593 and Maruyama '572, respectively.


Regarding Claim 5, Maruyama ‘593 discloses a centralized management system for injection molding machines, the centralized management system including a plurality of injection molding machines (abs, paragraphs [0019], [0020]) and a centralized management unit for managing the plurality of injection molding machines in a centralized manner (paragraph [0050] centralized control device) , wherein
 the centralized management unit comprises: 
an ascertainment unit configured to ascertain whether any of the plurality of injection molding machines is in an abnormal state, based on a plurality of physical quantity data respectively measured by the plurality of physical quantity measurement units (Fig. 1 paragraphs [0037] [0038] state observation unit – 11 of the failure cause diagnostic device; state data storage unit – 12 ...stores the state data acquired by the state observation unit – 11)  ; and 
an alarm unit configured to issue an alarm (paragraph [0050] alarming....may be notified by acoustic or optical means), 
Moreover, Maruyama ‘593 teaches an ascertainment unit Fig. 2 (state observation unit – 11) which has a first function of calculating a plurality of first comparative relationships and 
a second function of calculating a plurality of second comparative relationships each representing a relational state between the plurality of first comparative relationships (paragraph [0045] a plurality of state variables with the same degree of correlation may be extracted... too high an injection speed and the resulting high pressure may sometimes be primary and secondary causes, respectively) of the plurality of injection molding machines (paragraph [0020] ...In the failure cause diagnostic device, the internal parameter of the machine learning device is shared by a plurality of injection molding machines connected by a network.), and 
of ascertaining whether there is a deviation of any of the second comparative relationships from a preset second reference comparative relationship (paragraph [0042] learning result stored by the learning result storage unit – 14 can also be applied to another failure cause diagnostic device or the like...) the second function being carried out when presence of the deviation is ascertained by the first function (paragraph [0045] the correlation between the state variables should only be previously registered so that a state variable to be adjusted can be identified based on the registered correlation... the pressure be registered in advance by machine learning so that the injection speed as the primary cause and the pressure as the secondary cause can be identified.), and
 the alarm unit issues an alarm when presence of the deviation is ascertained by the second function (paragraph [0046] heuristic for the occurrence of each alarming ...may be registered in advance...heuristic may,  for example be “the injection speed is a cause if it is equal to or higher than a threshold when a pressure alarm is predicted”).

However, while Maruyama ‘593 discloses a plurality of physical quantity data (paragraph [0011]internal and external state data include a load on a driving unit of the injection molding machine,...clamping force...machine operation history ; 	
it is silent as to this being obtained from a plurality of physical quantity measurement units configured to be provided at a plurality of movable parts included in each of the plurality of injection molding machines.
Maruyama ‘572 discloses a plurality of physical quantity measurement units configured to be provided at a plurality of movable parts included in an injection molding machine (Fig. 3 abs, paragraph [0032] abnormality detection device – 1 stores reference physical quantities ...in detection of abnormality occurring in a movable part of an injection molding machine...). 
Additionally, as in Maruyama ‘593, Maruyama ‘572 discloses an ascertainment unit configured to calculate a comparative relationship representing a relational state of the plurality of physical quantity data between the plurality of the movable parts, and to ascertain whether the comparative relationship deviates from a preset reference comparative relationship (abs, ...the servo CPU outputs an instruction for stopping or decelerating the movable part in response to a first physical quantity deviation, which is a deviation between a reference physical quantity read from the first storage unit and a current physical quantity, or a second physical quantity deviation, which is a deviation between a reference physical quantity read from the second storage unit and a current physical quantity, exceeds a threshold value...).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Maruyama ‘593, by combining it with Maruyama ‘572, whereby a centralized management system for a plurality of injection molding machines with an ascertainment unit having a first function of calculating a plurality of first comparative relationships each representing a relational state of the a plurality of physical quantity data between movable parts to determine a deviation between a preset first reference with a second function  being carried out when presence of the deviation is ascertained by the first function, as disclosed by Maruyama ‘593  to also include,
a plurality of physical quantity measurement units configured to be provided at a plurality of movable parts included in each of the injection molding machines
 by an ascertainment unit configured to calculate a comparative relationship representing a relational state of the plurality of physical quantity data between the plurality of the movable parts, and to ascertain whether the comparative relationship deviates from a preset reference comparative relationship as disclosed by Maruyama ‘572. 
This is an advantage because in the case where operation time of a movable part is short, the number of points (the number of sampling points) of reference physical quantities to be stored during an operation is small, so that the RAM capacity required for storing reference physical quantities for abnormality detection is small (Maruyama ‘572 paragraph [0023]).

Regarding Claim 6, the combination of Maruyama ‘593 and Maruyama ‘572 disclose all the limitations of Claim 5 and Maruyama ‘593 further discloses when ascertaining the presence of the deviation by the second function (paragraph [0045] a plurality of state variables with the same degree of correlation may be extracted), 
the ascertainment unit (Fig. 1 paragraph [0037] state observation unit – 11) identifies an abnormal movable part of among the plurality of movable parts (paragraph [0037] state data includes, for example a load on a driving  unit  (movable part) of each injection molding machine...) of the plurality of injection molding machines, and
 the alarm unit alerts an operator to the abnormal movable part of the plurality of injection molding machines, based on information about the abnormal movable part identified by the ascertainment unit when the presence of the deviation is ascertained by the second function (Fig. 1 paragraph [0040] the state learning unit – 13 of the present embodiment advances the supervised learning with the occurrence of alarming or the occurrence of failure in the state data assumed to be the target variable and with the other state data as the teacher data).

Regarding Claim 7, the combination of Maruyama ‘593 and Maruyama ‘572 disclose all the limitations of Claim 5 and Maruyama ‘593 further discloses the ascertainment unit further has a third function of calculating a plurality of third comparative relationships (paragraph [0045] a plurality of state variables (including a third comparative relationship) with the same degree of correlation may be extracted... too high an injection speed and the resulting high pressure may sometimes be primary and secondary causes, respectively) 
each representing a relational state of the plurality of physical quantity data between same ones of the plurality of movable parts of the plurality of injection molding machines (paragraph [0037] state data includes, for example a load on a driving  unit  (movable part) of each injection molding machine...), and of 
ascertaining whether there is a deviation of any of the plurality of third comparative relationships from a preset third reference comparative relationship, the third function being carried out when absence of the deviation is ascertained by the first function (paragraph [0042] ...the learning result storage unit – 14 is a function means ...outputs the result of the learning stored in response to external request), and 
the alarm unit issues an alarm when presence of the deviation is ascertained by the third function (paragraph [0046] heuristic for the occurrence of each alarming ...may be registered in advance...heuristic may,  for example be “the injection speed is a cause if it is equal to or higher than a threshold when a pressure alarm is predicted”)..

Regarding Claim 8, the combination of Maruyama ‘593 and Maruyama ‘572 disclose all the limitations of Claim 7 and Maruyama ‘593 discloses when ascertaining the presence of the deviation by the third function, the ascertainment unit identifies an abnormal movable part (paragraph [0037] state data includes, for example a load on a driving  unit  (movable part) of each injection molding machine...) of among the plurality of movable parts of the plurality injection molding machines, and
 the alarm unit alerts the operator to the abnormal movable part of the plurality of injection molding machines, based on information about the abnormal movable part identified by the ascertainment unit when the presence of the deviation is ascertained by the third function (Fig. 1 paragraph [0040] the state learning unit – 13 of the present embodiment advances the supervised learning with the occurrence of alarming or the occurrence of failure in the state data assumed to be the target variable and with the other state data as the teacher data).

Regarding Claim 9, the combination of Maruyama ‘593 and Maruyama ‘572 disclose all the limitations of Claim 5 and Maruyama ‘593  discloses wherein 
the ascertainment unit further has a fourth function of calculating a statistic of the plurality of physical quantity data respectively measured by the plurality of physical quantity measurement units (paragraph [0045] past data stored in the state data storage unit – 12 are statistically processed...), of calculating a updating reference comparative relationship based on the statistic and of updating the preset first reference comparative relationship to the updating reference comparative relationship (paragraph [0023] a controller for each injection molding machine or a management device connected to the injection molding machine can identify the cause of failure, based on data such as the molding conditions and the alarming history acquired from the injection molding machine, and calculate such molding conditions that failure does not occur).

Regarding Claim 11, the combination of Maruyama ‘593 and Maruyama ‘572 disclose all the limitations of Claim 5 and Maruyama ‘593 discloses wherein each of the plurality of injection molding machines has at least a mold unit, a mold clamping mechanism unit and an injection mechanism unit (paragraph [0011] ...resin pressure, clamping force, molding cycle, molding conditions,... ), and the plurality of physical quantity measurement units are provided at a plurality of movable parts included in at least one of the mold unit, the mold clamping mechanism unit or the injection mechanism unit  (paragraph [0011] ...load on a driving unit of the injection molding machine...).

3.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (US 2017/0028593) in view of Maruyama (US 2017/0274572) hereinafter referred to as  Maruyama '593 and Maruyama '572, respectively as applied to Claim 5 above, and further in view of Takanohashi (JPH11198207A) from IDS dated July 15, 2021. 
Regarding Claim 10, the combination of Maruyama ‘593 and Maruyama ‘572 disclose all the limitations of Claim 5, however do not disclose that the plurality of physical quantity data is at least one of temperature data.
Takanohashi teaches a monitoring apparatus for an injection molding machine for monitoring temperature at critical shafts and joints for optimum oiling  and therefore discloses that the plurality of physical quantity data is at least one of temperature data (abs, paragraph [0025] temperature sensors 91-94 thermocouples).
It would have been obvious to incorporate Takanohashi with the combination of Maruyama ‘593 and Maruyama ‘572 whereby a centralized management system having a plurality of physical quantity measurement units configured to be provided at a plurality of movable parts would include that these units provide among the physical quantity data at least one of temperature data because when the temperature detected by the temperature sensor exceeds a set value, an alarm occurs for lubrication thus providing optimum timing for lubrication (paragraphs [0007] [0008]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712